Broyles, C. J.
1. The legal and pertinent portions of the various requests to charge were sufficiently covered by the charge given.
2. The several excerpts from the charge of the court, complained of in the motion for a new trial, when considered in the light of the charge as a whole and the facts of the ease, show no reversible error.
3. ' The admission of the testimony complained of in ground 15 of the amendment to the motion' for a new trial was not error for any reason assigned.
4. The failure of the court to instruct the jury that in case they should convict the defendant of mayhem, they would have the right to recommend that he be punished as for a misdemeanor was not error. Penal Code (1910), § 1062.
*518Decided November 10, 1925.
W. I. & P. Z. Geer, for plaintiff in error.
B. T. Castellón), solicitor-general, B. B. Arnold, E. G..EUI, contra.
5. The verdict was amply authorized by the evidence, and the refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.